Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                               CASE NO.:

  EDERSON J. PACHECO
  and other similarly situated individuals,

          Plaintiff(s),
  v.

  YORKSHIRE BUILDING SERVICES, INC.

        Defendant,
  ___________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff, EDERSON J. PACHECO, and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendant YORKSHIRE

  BUILDING SERVICES, INC., and alleges:

                                   JURISDICTION AND VENUES

       1. This is an action to recover money damages for unpaid overtime wages and retaliation

          under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

          Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

       2. The Plaintiff brings also an action for equitable and monetary relief to readdress the

          violations of Plaintiff’s rights pursuant to the Family Medical Leave Act (hereinafter

          “FMLA”), 29 U.S.C. Section 2612 (a)(1), and the anti-retaliatory provisions found in

          Section 2615 (a)(1) and (2), and (b) (1). Plaintiff also brings an action and for the violation

          of the Families First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as amended;

                                                  PARTIES



                                              Page 1 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 21



     3. Plaintiff EDERSON J. PACHECO is a covered employee for purposes of the Act. The

        Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this Honorable

        Court. The Plaintiff is a covered employee for purposes of the FLSA, FMLA, and the

        Families First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as amended.

     4. Defendant YORKSHIRE BUILDING SERVICES, INC. (hereinafter YORKSHIRE

        BUILDING, or Defendant) is a Florida corporation, having a place of business in Broward

        County, Florida, where the Plaintiff worked. The Defendant was engaged in interstate

        commerce.

     5. The Defendant was the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], the Family

        Medical Leave Act (hereinafter “FMLA”), 29 U.S.C. Section 2612 (a)(1), as amended; and

        the Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended;

     6. All the actions raised in this complaint took place in Broward County Florida, within the

        jurisdiction of this Court.

                                      GENERAL ALLEGATIONS

     7. FLSA allegations.- This cause of action is brought by Plaintiff EDERSON J. PACHECO

        as a collective action to recover from the Defendant overtime compensation, liquidated

        damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

        Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

        Plaintiff and all other current and former employees similarly situated to Plaintiff (“the

        asserted class”) and who worked more than forty (40) hours during one or more weeks on

        or after August 2019, (the “material time”) without being properly compensated.




                                            Page 2 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 21



     8. Defendant YORKSHIRE BUILDING is a provider of building maintenance, janitorial, and

        cleaning services to commercial accounts. Plaintiff serves numerous businesses located in

        Miami/Dade, Broward, Palm Beach Counties, Fort Lauderdale, Miami, West Palm Beach,

        Miramar, Boca Raton, Delray Beach, Tampa, Naples and Jacksonville, Florida. The

        Defendant headquarters is located at 3740 Park Central Blvd. N. Pompano Beach, FL

        33064.

     9. Defendant YORKSHIRE BUILDING employed Plaintiff EDERSON J. PACHECO

        approximately from August 01, 2019, to May 01, 2020, or 39 weeks.

     10. The Plaintiff was hired as a non-exempted, full-time cleaning employee, and he was

        assigned to work at Quest Diagnostics, in Miramar, Florida. At the clinical laboratory, the

        plaintiff had duties as a janitor and cleaning employee.

     11. The Plaintiff was paid at a rate of $14.00 an hour. The Plaintiff’s overtime rate should be

        $21.00 an hour.

     12. During his time of employment with Defendant, Plaintiff had an irregular schedule,

        Plaintiff worked 5 days per week from Monday to Friday between 8:00 AM to 4:30, 5:00

        PM or later.

     13. The Plaintiff always worked more than 40 hours in a week, but he was paid for an average

        of 42.5 regular hours. In weeks in which Plaintiff worked many overtime hours, he was

        paid for all his hours, but at his regular rate. However, Plaintiff was not paid for overtime

        hours, as required by law.

     14. The Plaintiff estimates that he worked an average of 52.91 hours every week. Thus, the

        Plaintiff estimates that he is owed half-time for an average of 12.91 overtime hours every

        week.



                                            Page 3 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 21



     15. The Plaintiff clocked in and out and the Defendant was able to keep track of the hours

        worked by the Plaintiff and other similarly situated individuals.

     16. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

        one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     17. The Plaintiff was paid bi-weekly with checks and paystubs providing the number of hours

        paid at his regular rate.

     18. Plaintiff is not in possession of time and payment records, but he will offer an average good

        faith estimate of unpaid overtime hours based on some paystubs in his possession. After

        proper discovery, the Plaintiff will adjust his calculations accordingly.

     19. Plaintiff’s last day of work was on or about May 01, 2020, day in which he learned that he

        was positive for the Coronavirus-19. Plaintiff was fully asymptomatic, and he was fired

        after he finished his self-isolation period.

     20. Plaintiff EDERSON J. PACHECO seeks to recover regular and overtime wages for every

        hour above 40 that he worked, liquidated damages, and any other relief as allowable by

        law.

     21. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendant who are and who were subject to the unlawful payroll

        practices and procedures of Defendant and were not paid overtime wages at the rate of time

        and one half of their regular rate of pay for all overtime hours worked over forty.

     22. FMLA and FFCRA CLAIM.- The Plaintiff incorporates his allegations from paragraphs 1

        through 19 as if fully restated herein.




                                             Page 4 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 5 of 21



     23. Throughout his employment with Defendant, the Plaintiff performed his duties in an

        exemplary fashion. The Plaintiff had duties as a janitor and cleaning employee at the

        clinical laboratory Quest Diagnostics, in Miramar, Florida.

     24. On or about April 24, 2020, at his request, because he had a newborn baby girl, and because

        of the nature of his work, the Plaintiff took the COVID-19 test.

     25. On or about May 01, 2020, Plaintiff learned that he tested positive for the COVID-19. The

        Plaintiff was fully asymptomatic. Plaintiff immediately informed his direct supervisor Alex

        Diaz about the results of his test.

     26. Plaintiff was sent home to begin his quarantine period. Following medical advice, the

        Plaintiff repeated the test around May 15, 2020, but the test still showed virus activity.

     27. On or about May 22, Plaintiff tested negative for the virus.

     28. Plaintiff was expecting the clearance to return to work, and he constantly updated the

        Defendant about his medical condition. However, Defendant fired Plaintiff.

     29. On or about May 15, 2020 supervisor Alex Diaz fired Plaintiff, he stated that the Defendant

        did not want him anymore.

     30. Plaintiff tried to recover his work, and he called management to inform that he was able to

        work, but the Defendant never called Plaintiff to work again.

     31. Defendant YORKSHIRE BUILDING fired Plaintiff before he was cleared to return to

        work. Plaintiff was unlawfully and retaliatory terminated by his employer.

     32. Defendant YORKSHIRE BUILDING violated Plaintiff’s protected rights under the

        Family Medical Leave Act 29 U.S.C. Section 2612 (a)(1), as amended, when it failed to

        inform Plaintiff that he was eligible to take leave under the FMLA because of his qualifying

        medical condition.



                                              Page 5 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 6 of 21



     33. Defendant YORKSHIRE BUILDING violated Plaintiff’s protected rights under the

        Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended,

        when it fired Plaintiff due to the COVID-19 diagnosis, and therefore should be punishable

        under FLSA, 29 U.S.C. § 215 (a) (3).

     34. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

        described in part above, Plaintiff has sustained damages for the loss of his employment, as

        well as the security and peace of mind it provided him. Plaintiff has incurred additional

        damages including lost wages, pain and suffering, mental anguish, and other damages

        connected with the loss of his job.

     35. Plaintiff seeks to recover damages pursuant to the Family Medical Leave Act; and to

        Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended; and

        any other remedy, as allowable by law.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                          FAILURE TO PAY OVERTIME

     36. Plaintiff EDERSON J. PACHECO re-adopts every factual allegation as stated in

        paragraphs 1-21 concerning to FLSA, as if set out in full herein.

     37. This cause of action is brought by Plaintiff EDERSON J. PACHECO as a collective action

        to recover from the Defendant overtime compensation, liquidated damages, costs, and

        reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked in excess of forty (40) hours during one or more weeks on or after August




                                              Page 6 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 7 of 21



        2019, (the “material time”) without being compensated “at a rate not less than one and a

        half times the regular rate at which he is employed.”

     38. The Defendant YORKSHIRE BUILDING was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

        is a commercial provider of maintenance and janitorial and is engaged in interstate

        commerce.     The Defendant had more than two employees recurrently engaged in

        commerce or the production of goods and services for commerce by regularly and

        recurrently ordering supplies produced out of state, by using the instrumentalities of

        interstate commerce to accept and solicit funds from non-Florida sources, by using

        electronic devices to authorize credit card transactions. Upon information and belief, the

        annual gross revenue of the Employer/Defendant was always more than $500,000 per

        annum. By reason of the foregoing, Defendant’s business activities involve those to which

        the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise coverage.

     39. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Plaintiff and those similarly situated through their daily activities were

        regularly engaged in interstate commerce. The Plaintiff regularly handled and worked on

        goods and materials that were produced for commerce and were moved across State lines

        at any time during the business. Therefore, there is FLSA individual coverage.

     40. Defendant YORKSHIRE BUILDING employed Plaintiff EDERSON J. PACHECO

        approximately from August 01, 2019, to May 01, 2020, or 39 weeks.

     41. The Plaintiff was hired as a non-exempted, full-time cleaning employee, and he was

        assigned to work at Quest Diagnostics, in Miramar, Florida. At the clinical laboratory, The

        Plaintiff had duties as a janitor and cleaning employee.



                                            Page 7 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 8 of 21



     42. The Plaintiff was paid at a rate of $14.00 an hour. The Plaintiff’s overtime rate should be

        $21.00 an hour.

     43. During his time of employment with Defendant, Plaintiff had an irregular schedule,

        Plaintiff worked 5 days per week from Monday to Friday between 8:00 AM to 4:30, 5:00

        PM or later.

     44. The Plaintiff always worked more than 40 hours in a week, but he was paid for an average

        of 42.5 regular hours. In weeks in which Plaintiff worked many overtime hours, he was

        paid for all his hours, but at his regular rate. However, Plaintiff was not paid for overtime

        hours, as required by law.

     45. The Plaintiff estimates that he worked an average of 52.91 hours every week. Thus, the

        Plaintiff estimates that he is owed half-time for an average of 12.91 overtime hours every

        week.

     46. The Plaintiff clocked in and out and the Defendant was able to keep track of the hours

        worked by the Plaintiff and other similarly situated individuals.

     47. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

        one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     48. The Plaintiff was paid bi-weekly with checks and paystubs providing the number of hours

        paid at his regular rate.

     49. Plaintiff’s last day of work was on or about May 01, 2020, day in which he learned that he

        was positive for the Coronavirus-19, and then he was fired.

     50. The records, if any, concerning the number of hours worked by the Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the



                                             Page 8 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 9 of 21



        possession and custody of the Defendant. However, upon information and belief,

        Defendant did not maintain time accurate records of hours worked by the Plaintiff and

        other employees.

     51. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     52. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendants violated the Posting requirements of

        29 U.S.C. § 516.4.

     53. Plaintiff is not in possession of time and payment records, but he will offer an average good

        faith estimate of unpaid overtime hours based on some paystubs in his possession. After

        proper discovery, the Plaintiff will adjust his calculations accordingly.

        * Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modifications as discovery could dictate.

            a. Total amount of alleged unpaid O/T wages:

                Three Thousand Five Hundred Twenty-Four Dollars and 43/100 ($3,524.43)

            b. Calculation of such wages:

                Relevant weeks of employment: 39 weeks
                Total number of relevant weeks: 39 weeks
                Total hours worked: 52.91 hours weekly
                Total overtime hours: 12.91 hour weekly
                Regular rate: $14.00 an hour x 1.5 = $21.00
                Overtime rate: $21.00-$14.00 rate paid= $7.00 half-time difference

                Half-time O/T $7.00 x 12.91 O/T hours =$90.37 x 39 weeks=$3,524.43

            c. Nature of wages (e.g. overtime or straight time):

                This amount represents unpaid half-time overtime wages.




                                             Page 9 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 10 of 21



     54. At all times, the Employer/Defendant failed to comply with Title 29 U.S.C. §207 (a) (1).

         In that, Plaintiff and those similarly-situated performed services and worked over the

         maximum hours provided by the Act but no provision was made by the Defendant to

         properly pay them at the rate of time and one half for all hours worked in excess of forty

         hours (40) per workweek as provided in said Act.

     55. Defendant knew and/or showed reckless disregard of the provisions of the Act concerning

         the payment of overtime wages as required by the Fair Labor Standards Act and remain

         owing Plaintiff and those similarly-situated these overtime wages since the commencement

         of Plaintiff’s and those similarly-situated employee’s employment with Defendant as set

         forth above, and Plaintiff and those similarly-situated are entitled to recover double

         damages.

     56. Defendant YORKSHIRE BUILDING willfully and intentionally refused to pay Plaintiff

         overtime wages at the rate of time and one half his regular rate, as required by the law of

         the United States, and remain owing Plaintiff these overtime wages since the

         commencement of Plaintiff’s employment with Defendant as set forth above.

     57. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff EDERSON J. PACHECO and those similarly situated respectfully

  requests that this Honorable Court:

         A. Enter judgment for Plaintiff EDERSON J. PACHECO and other similarly situated

             individuals and against the Defendant YORKSHIRE BUILDING;

         B. based on Defendant’s willful violations of the Fair Labor Standards Act, 29 U.S.C. §



                                            Page 10 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 11 of 21



             201 et seq.; and

         C. Award Plaintiff EDERSON J. PACHECO actual damages in the amount shown to be

             due for unpaid overtime compensation for hours worked in excess of forty weekly, with

             interest; and

         D. Award Plaintiff an equal amount in double damages/liquidated damages; and

         E. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         F. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                         JURY DEMAND

  Plaintiff EDERSON J. PACHECO demands trial by a jury of all issues triable as of right by a jury.

                                     COUNT II:
                  VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993;
                          INTERFERENCE WITH FMLA RIGHTS

     58. Plaintiff EDERSON J. PACHECO re-adopts every factual allegation about the Family

         Medical Leave Act as stated in paragraphs 1-6 and 22-36 above, or the FMLA allegations,

         as if set out in full herein.

     59. This is an action against corporate Defendant YORKSHIRE BUILDING for damages and

         injunctive relief for violation of the Family and Medical Leave Act of 1993 (29 U.S.C. §

         2601-2654).

     60. At all times relevant and material, the Defendant YORKSHIRE BUILDING, is an

         Employer under the FMLA, as defined in 29 U.S.C. § 2611(4). Defendant was always

         pertinent to this Complaint, engaged in interstate commerce, and employed 50 or more

         employees within a 75 miles radius of the facility where the Plaintiff worked.




                                           Page 11 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 12 of 21



     61. Plaintiff EDERSON J. PACHECO is a qualified member of the protected class within the

        purview of 29 USC Section 2601, The Family & Medical Leave Act.

     62. The Defendant YORKSHIRE BUILDING employed Plaintiff EDERSON J. PACHECO

        from approximately August 01, 2019, to May 01, 2020, or 39 weeks.

     63. Plaintiff was hired as a full-time janitorial employee, and at the time of his termination,

        Plaintiff was paid an hourly rate of $14.00 an hour.

     64. Plaintiff had worked for YORKSHIRE BUILDING for more than 1250 hours in the 12

        months preceding his need for medical leave.

     65. At all times material, Plaintiff was qualified to perform his job as a janitor and cleaning

        employee within the legitimate expectations of his employer.

     66. However, on or around May 01, 2020, Plaintiff informed his direct supervisor Alex Diaz

        that he tested positive for COVID-19.

     67. Plaintiff initiated his self-quarantine related to COVID-19, a qualifying condition under

        the FMLA, and he took 2 weeks of unprotected leave to treat his qualifying medical

        condition.

     68. Defendant YORKSHIRE BUILDING violated Plaintiff’s FMLA protections when it failed

        to inform Plaintiff that he was eligible to take protected leave under the FMLA. According

        to 29 CFR §825.300 (a)(1) and (b)(1), employers are required to inform employees when

        they meet the requirements to be eligible for FMLA. YORKSHIRE BUILDING did not

        inform Plaintiff of his FMLA rights.

     69. Plaintiff was expecting to get back to work after his quarantine period and upon medical

        clearance.




                                           Page 12 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 13 of 21



     70. Instead, on or about May 15, 2020, the Plaintiff was wrongfully terminated and his rights

         under the provisions of the Family Medical Leave Act were violated.

     71. Defendant YORKSHIRE BUILDING is subjected to the provisions of the Family and

         Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). Defendant interfered with Plaintiff's

         rights.

     72. 29 U.S. CODE § 2615 states in pertinent part:

         a) Interference with rights
         (1) Exercise of rights
         It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or
         the attempt to exercise, any right provided under this subchapter.
         (2) Discrimination
         It shall be unlawful for any employer to discharge or in any other manner discriminate
         against any individual for opposing any practice made unlawful by this subchapter.

     73. Plaintiff   was entitled to FMLA leave. However, Defendant in complete disregard of

         Plaintiff’s protected rights under the Family Medical Leave Act fired Plaintiff, preventing

         him from obtaining the benefits of FMLA to treat his condition, to obey Federal, State, and

         local quarantine orders, and then continuing his job in his original position or any

         equivalent position.

     74. Defendant YORKSHIRE BUILDING willfully and wantonly denied or otherwise

         interfered with Plaintiff substantive rights under FMLA, 29 U.S.C. Sect 2615(a)(1), (a) (2),

         and 2615(b) (2) which states in pertinent part: (b) Interference with proceedings or

         inquiries........(2) It shall be unlawful for any person to discharge or in any other manner

         discriminate against any individual because such individual—has given, or is about to give,

         any information in connection with any inquiry or proceeding relating to any right provided

         under this subchapter”

     75. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts


                                            Page 13 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 14 of 21



         described in part above, Plaintiff has sustained damages for the loss of his employment, as

         well as the security and peace of mind it provided him. Plaintiff has sustained mental,

         nervous, and emotional injury. Plaintiff has incurred additional damages including lost

         wages, pain and suffering, mental anguish, loss of capacity for the enjoyment of life, and

         other damages attendant with the loss of his job.

     76. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay reasonable attorneys’ fees.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff EDERSON J. PACHECO respectfully requests that this Honorable

  Court will grant judgment:

          A. Finding that YORKSHIRE BUILDING’S actions towards Plaintiff to be violative of

             the Plaintiff’s rights under the FMLA;

          B. Awarding Plaintiff EDERSON J. PACHECO payment of all back wages lost benefits,

             and other economic damages, including front pay, found by the Court to be due under

             FMLA;

          C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

             willful violation of the FMLA;

          D. Granting such other and further relief as is just and proper;

          E. Awarding Plaintiff costs, including a reasonable attorney’s fee.

                                          JURY DEMAND

  Plaintiff EDERSON J. PACHECO demands trial by a jury of all issues triable as of right by a jury.

                                     COUNT III:
                  VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993
                    RETALIATION FOR EXERCISING FMLA RIGHTS



                                            Page 14 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 15 of 21



     77. Plaintiff EDERSON J. PACHECO re-adopts every factual allegation about the Family

        Medical Leave Act as stated in paragraphs 1-6 and 22-36 above, or the FMLA allegations,

        as if set out in full herein.

     78. This is an action against corporate Defendant YORKSHIRE BUILDING for damages and

        injunctive relief for violation of the Family and Medical Leave Act of 1993 (29 U.S.C. §

        2601-2654).

     79. At all times relevant and material, the Defendant YORKSHIRE BUILDING, is an

        Employer under the FMLA, as defined in 29 U.S.C. § 2611(4). Defendant, was at all-time

        pertinent to this Complaint, engaged in interstate commerce, and employed 50 or more

        employees within a 75 miles radius of the facility where the Plaintiff worked.

     80. Plaintiff EDERSON J. PACHECO is a qualified member of the protected class within the

        purview of 29 USC Section 2601, The Family & Medical Leave Act.

     81. The Defendant YORKSHIRE BUILDING employed Plaintiff EDERSON J. PACHECO

        from approximately August 01, 2019, to May 01, 2020, or 39 weeks.

     82. Plaintiff was hired as a full-time janitorial employee, and at the time of his termination,

        Plaintiff was paid an hourly rate of $14.00 an hour.

     83. Plaintiff had worked for YORKSHIRE BUILDING for more than 1250 hours in the 12

        months preceding his need for medical leave.

     84. At all times material, Plaintiff was qualified to perform his job as a janitor and cleaning

        employee within the legitimate expectations of his employer.

     85. However, on or around May 01, 2020, Plaintiff informed his direct supervisor Alex Diaz

        that he tested positive for COVID-19.




                                           Page 15 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 16 of 21



     86. Plaintiff initiated his self-quarantine related to COVID-19, a qualifying condition under

        the FMLA, and he took 2 weeks of unprotected leave to treat his qualifying medical

        condition.

     87. Plaintiff engaged in statutorily protected conduct by giving notice to his employer about

        his need for a protected FMLA leave.

     88. Plaintiff suffered a materially adverse action of a type that would dissuade a reasonable

        employee from engaging in statutorily protected activity. Specifically, Defendant

        terminated Plaintiff’s employment.

     89. There is a causal link between Plaintiff’s need for an FMLA leave and the adverse action.

     90. Plaintiff was wrongfully terminated from his position in retaliation to his qualified position

        to exercise his rights under the Act thereby adversely affecting Plaintiff.

     91. Defendant YORKSHIRE BUILDING is subjected to the provisions of the Family and

        Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). Defendant retaliated against Plaintiff

        violating 29 U.S. CODE § 2615 and 29 C.F.R § 825.220 which states in pertinent part:

         § 825.220 Protection for employees who request leave or otherwise assert FMLA rights.

         (a) The FMLA prohibits interference with an employee's rights under the law, and with
         legal proceedings or inquiries relating to an employee's rights. More specifically, the law
         contains the following employee protections:

         (1) An employer is prohibited from interfering with, restraining, or denying the exercise
             of (or attempts to exercise) any rights provided by the Act.

         (2) An employer is prohibited from discharging or in any other way discriminating
             against any person (whether or not an employee) for opposing or complaining about
             any unlawful practice under the Act.

     92. Plaintiff was entitled to FMLA leave. However, Defendant in complete disregard of

        Plaintiff’s protected rights under the Family Medical Leave Act, acting in bad faith, fired

        Plaintiff, preventing him from obtaining the benefits of FMLA leave, and then continuing


                                            Page 16 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 17 of 21



         his job in his original position or any equivalent position.

     93. Defendant willfully and wantonly denied, or otherwise interfered and retaliated against

         Plaintiff for his entitlement to exercise substantive rights under the Family Medical Leave

         Act.

     94. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

         described in part above, Plaintiff has sustained damages for the loss of his employment, as

         well as the security and peace of mind it provided him. Plaintiff has incurred additional

         damages including lost wages, pain and suffering, mental anguish, and other damages

         connected with the loss of his job.

     95. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay reasonable attorneys’ fees.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff EDERSON J. PACHECO respectfully requests that this Honorable

  Court will grant judgment:

         A. Finding that YORKSHIRE BUILDING’S actions toward Plaintiff to be violative of

                the Plaintiff’s rights under the FMLA.

         B. Awarding Plaintiff EDERSON J. PACHECO payment of all back wages lost benefits,

                and other economic damages, including front pay, found by the Court to be due under

                FMLA;

         C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

                willful violation of the FMLA;

         D. Granting such other and further relief as is just and proper;

         E. Awarding Plaintiff costs, including a reasonable attorney’s fee.



                                               Page 17 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 18 of 21



                                          JURY DEMAND

  Plaintiff EDERSON J. PACHECO demands trial by a jury of all issues triable as of right by a jury.

                                 COUNT IV:
         VIOLATION OF THE FAMILY FIRST CORONAVIRUS RESPONSE ACT
                     (“FFCRA”) P.L. 116-136, AS AMENDED

     96. Plaintiff EDERSON J. PACHECO re-adopts every factual allegation about the FFCRA, as

         stated in paragraphs 1-6 and 22-36 above, as if set out in full herein.

     97. At all times relevant and material, the Defendant YORKSHIRE BUILDING, is an

         Employer under the FMLA, as defined in 29 U.S.C. § 2611(4).

     98. Plaintiff EDERSON J. PACHECO is a qualified member of the protected class within the

         purview of 29 USC Section 2601, The Family & Medical Leave Act.

     99. The Defendant YORKSHIRE BUILDING employed Plaintiff EDERSON J. PACHECO

         from approximately August 01, 2019, to May 01, 2020, or 39 weeks.

     100.       Plaintiff was hired as a full-time janitorial employee, and at the time of his

         termination, Plaintiff was paid an hourly rate of $14.00 an hour.

     101.       At all times material, Plaintiff was qualified to perform his job as a janitor and

         cleaning employee within the legitimate expectations of his employer.

     102.       Defendant YORKSHIRE BUILDING is a large business with less than five

         hundred (500) employees and is therefore subject to the FFCRA

     103.       Plaintiff had worked for YORKSHIRE BUILDING for more than 30 days before

         his need for medical leave.

     104.       On or about May 01, 2020, Plaintiff tested positive for COVID-19. 1) Plaintiff was

         subjected to a Federal, State, or Local quarantine or isolation order related to COVID-19;




                                            Page 18 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 19 of 21



        2) Plaintiff had been advised by a health care provider to self-quarantine related to COVID-

        19; 3) Plaintiff was under observation because of his COVID-19 diagnosis.

     105.      Defendant YORKSHIRE BUILDING violated the FFCRA by discharging Plaintiff

        from his position based upon his positive COVID-19 diagnosis and orders from his

        physician to self-isolate.

     106.      Under the FFCRA, employers are to provide their employees with paid sick leave

        up to two (2) weeks or eighty (80) hours at their regular rate of pay, which the Defendant

        did.

     107.      However, the Defendant YORKSHIRE BUILDING terminated Plaintiff on or

        about May 15, 2020.

     108.      Defendant YORKSHIRE BUILDING was fully aware of the health status of the

        Plaintiff by virtue of the regular updates he provided to his supervisor.

     109.      Before Plaintiff was cleared to return to work by physicians because of the concerns

        for his health regarding the positive COVID-19 diagnosis, he was unlawfully and

        retaliatorily terminated by his employer, YORKSHIRE BUILDING.

     110.      Plaintiff’s need for time off work, due to the concerns related to COVID-19

        expressed by his physicians, was the motivating factor behind his termination.

     111.      Pursuant to the FFCRA, the Defendant YORKSHIRE BUILDING was prohibited

        from terminating Plaintiff for his physician-ordered time off work due to COVID-19, and

        therefore shall be punishable under FLSA, 29 U.S.C. § 215 (a) (3).

     112.      29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge or

        in any other manner discriminate against any employee because such employee has filed




                                           Page 19 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 20 of 21



           any complaint or instituted or caused to be instituted any proceeding under or related to

           this chapter, or has testified or is about to testify in any such proceeding,......”

     113.          Defendant YORKSHIRE BUILDING willfully and intentionally retaliated against

           Plaintiff by firing him.

     114.          The motivating factor which caused the Plaintiff’s termination as described above

           was the 2 weeks leave to treat his COVID-19 diagnosis. In other words, the Plaintiff would

           not have been discharged but for his positive COVID-19 test and related 2 weeks self-

           isolation period.

     115.          The Defendant’s termination of the Plaintiff was in direct violation of 29 U.S.C.

           215 (a) (3) and, as a direct result, the Plaintiff has been damaged.

     116.          The Plaintiff has retained the law offices of the undersigned attorney to represent

           him in this action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

  WHEREFORE, Plaintiff EDERSON J. PACHECO respectfully requests that this Honorable

  Court:

           A. Issue a declaratory judgment that Defendant’ acts, policies, practices, and procedures

              complained of herein violated provisions of the Families First Coronavirus Response

              Act (“FFCRA”), 116 P.L. 116-136, as amended;

           B. Enter judgment against Defendant YORKSHIRE BUILDING, and DAWN M.

              HURLBURT that Plaintiff EDERSON J. PACHECO recovers compensatory, damages

              and an equal amount of liquidated damages as provided under the law and in 29 U.S.C.

              § 216(b);

           C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.



                                                Page 20 of 21
Case 0:20-cv-61540-AHS Document 1 Entered on FLSD Docket 07/29/2020 Page 21 of 21



         D. Order the Defendant to make whole the Plaintiff by providing appropriate back pay and

            other benefits wrongly denied in an amount to be shown at trial and other affirmative

            relief;

         E. Plaintiff EDERSON J. PACHECO further prays for such additional relief as the

            interests of justice may require.

                                          JURY DEMAND

  Plaintiff EDERSON J. PACHECO demands trial by a jury of all issues triable as of right by a jury.

  Dated: July 28, 2020

                                                 Respectfully submitted,


                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                            Page 21 of 21
